NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHNNIE L. BROWN,
Petr,`tioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011_3109 _
Petition for review of the Merit Syste1ns Protection
B0ard in case no. SFO75209088I-I-1.
ON MOTION
ORDER
Johnnie L. Br0Wn moves for leave to file her informal
brief out of time.
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is granted Br0wn’s brief is due within 21
days from the date of filing of this 0rder.

BROWN v. MsPB 2
FOR THE COURT
JUL 1 9  fsi Jan Horbal_\[
Date J an Horbaly
_ Clerk
Cc: Johnnie L. BroWn
DaVid S. Brooks, Esq. -
Fl%ED
ss cover 0 Ar»P¢_=.ALs ron
521 11-le sansom macon
JUL 1 9 2011
JANHDRBALY
CLERK